August 6, 2010 Via Edgar ATTORNEYS AT LAW MILWAUKEE, WI53202-5306 414.271.2400 TEL 414.297.4900 FAX www.foley.com WRITER’S DIRECT LINE pfetzer@foley.com EMAIL CLIENT/MATTER NUMBER 019656-0101 Securities and Exchange Commission treet, N.E. Washington, D.C. 30549 Re: Perritt Funds – Preliminary Proxy Materials Ladies and Gentlemen: On behalf of Perritt MicroCap Opportunities Fund, Inc., a Maryland corporation (“PMOF Inc.”), and Perritt Funds, Inc., a Maryland corporation (“PF Inc.” and PMOF Inc. and PF Inc. collectively, the “Companies”), we are hereby transmitting for filing pursuant to Rule 14a-6 under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), the Companies’ preliminary notice of special meeting, proxy statement and form of proxies (under the cover page required by Rule 14a-6(m) and Schedule 14A of the Exchange Act) for use in conjunction with a special meeting of shareholders of the Perritt MicroCap Opportunities Fund, the sole series of PMOF Inc., and the Perritt Emerging Opportunities Fund, the sole series of PF Inc. (the “Special Meeting”). The only substantive matters to be considered at the Special Meeting are: (1) the approval of a new investment advisory agreement for each of the Perritt MicroCap Opportunities Fund and the Perritt Emerging Opportunities Fund, (2) the approval of changes to certain fundamental investment restrictions of the Perritt MicroCap Opportunities Fund and (3) the election of three directors to the Board of Directors of the Companies. If you have any questions or comments regarding this filing, please call Peter D. Fetzer at (414) 297-5596. Very truly yours, /s/ Peter D. Fetzer Peter D. Fetzer Attachments BOSTON LOS ANGELES
